UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEVEN LEE,
                                Plaintiff,
                    -against-
                                                              21-CV-5879 (LTS)
 MATTHEW F. COOPER, A Justice for the
 New York Supreme Court of the State of                       ORDER OF DISMISSAL
 New York, in his individual and personal
 capacity as well as a State Actor for the State
 of New York,
                                Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action alleging that Defendant violated his

constitutional rights. The Court dismisses the complaint for the following reasons.

       Plaintiff has previously submitted to this Court an identical complaint against Defendant

raising the same claims. That case is presently pending before this Court under docket number

ECF 1:21-CV-5266, 1 (LTS). 1 As this complaint raises the same claims, no useful purpose would

be served by litigating this duplicate lawsuit. Therefore, this complaint is dismissed without

prejudice to Plaintiff’s pending case under docket number ECF 1:21-CV-5266, 1 (LTS).

       Plaintiff’s complaint is dismissed as duplicative.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.


       1
         By order dated July 9, 2021, the Court directed Plaintiff to either pay $402.00 in fees –
a $350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to proceed
without prepayment of fees, that is, in forma pauperis (“IFP”), submit a signed IFP application.
(ECF 1:21-CV-5266, 2)
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   July 14, 2021
         New York, New York

                                                    /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                               2
